Citation Nr: 0317445	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability characterized as degenerative joint 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disability, variously diagnosed.

3.  Entitlement to service connection for chronic sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1965.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2000, a transcript 
of which is of record.

In a decision in March 2001, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for chronic sinusitis, 
and to that extent, the appeal was granted.  The Board 
further remanded the issues, specifically for adjudication on 
the substantive merits with regard to the newly reopened 
claim and for procedural enlightenment and development with 
regard to certain changes in the law with regard to that and 
other issues.  Substantive development with regard to the 
other pending appellate issues was not specifically requested 
as part of the prior March 2001 Board remand. 

During the course of the current appeal, the rating assigned 
for the veteran's 
service-connected left knee disability, characterized as 
degenerative joint disease of the left knee, was increased by 
the RO from 10 to 40 percent disabling from February 18, 
1997.  The veteran has since indicated his satisfaction with 
that increase.  

REMAND

The veteran has had bilateral knee problems for many years.  
Service connection is in effect for the degenerative joint 
disease involving his left knee, for which he has long taken 
analgesic medications and for which the rating was recently 
increased to 40 percent disabling.

Service records show some evidence of throat problems and he 
is now experiencing sinusitis. 

VA clinical records, and private treatment reports, reflect 
that in the relatively recent past, the veteran has also 
developed a variety of gastrointestinal symptoms.  There is 
some suggestion, in at least the VA clinical records, that 
there may be some association between one or more of these 
symptoms and the medications (in that specific case, Motrin), 
he had been given for his service-connected knee problems.  
This has not been fully addressed by the RO and there has 
been solicited no medical opinion as to such a claimed nexus.

Further, in denying service connection for his other knee, 
specifically degenerative joint disease of the right knee, 
the possibility of one knee impacting the other has not been 
thoroughly addressed.  In this regard, the Board would note 
that regulations provide that a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition under 38 C.F.R. § 
3.310(a) (2002).  Moreover, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Based on the evidence of record, and in order to afford the 
veteran the benefit of all evidence and the protection of all 
procedural and substantive due process, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In addition to 
asking that the veteran provide up-dated 
private clinical records for all of the 
claimed disabilities, the RO should also 
determine that all up-to-date VA clinical 
records are in the file.

2.  The veteran should then be given 
examinations by VA specialists in 
otolaryngology, orthopedics and 
gastroenterology, [who have not 
previously evaluated him if possible], to 
include review of the entire clinical 
file, and to render annotated, detailed 
opinions with regard to the following (a) 
what is the relationship between the 
veteran's current sinus problems and any 
in-service symptoms; (b) when did his 
current sinus problems develop, and to 
what may they be attributable, if 
determinable; (c) when did the veteran 
first develop right knee problems, 
including but not limited to those 
symptoms diagnosed as reflecting 
degenerative joint disease; (d) what is 
the relationship between his service-
connected degenerative joint disease of 
the left knee and his current right knee 
problems, with a comprehensive analysis 
of the impact of the provisions of 38 
C.F.R. §  3.310 and Allen v. Brown, 
supra; (e) what is the relationship 
between the veteran's current 
gastrointestinal problems, however 
diagnosed, and his other service-
connected problems including medications 
taken over the years for his knee 
problems. 

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

4.  After review of the results of the 
requested development, the RO should 
fully readdress any pending appellate 
issue on all possible theories.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue an SSOC.  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
all applicable law and regulations 
pertaining to the claim currently on 
appeal.  

A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


